COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER REINSTATING APPEAL

Appellate case name:       Rolando L. Olivia Rodriguez v. The State of Texas

Appellate case number:     01-20-00050-CR

Trial court case number: 1562399

Trial court:               182nd District Court of Harris County

         This appeal was abated and remanded to the trial court for further proceedings regarding
the trial court’s certification that this is a plea bargain case and appellant has no right to appeal. A
supplemental clerk’s record has been filed containing the trial court’s corrected certification stating
that this is not a plea bargain case and appellant has the right to appeal. Accordingly, we lift the
abatement ordered by this Court and reinstate the appeal on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                 Acting individually


Date: ____April 12, 2022_____